Casey Industrial,




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 27, 2014

                                   No. 04-14-00429-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                            v.

                              CASEY INDUSTRIAL, INC.,
                                      Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-06252
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
    The Appellee Casey Industrial’s Motion for Extension of Time to File Brief is
GRANTED IN PART. The brief is due on September 12, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court